Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 Case Number: 1:14-cv-24414-KMW


   CARMINA R. COMPARELLI, and
   JULIO C. DELGADO,

          Plaintiffs,

   v.

   REPÚBLICA BOLIVARIANA DE VENEZUELA,
   a sovereign nation, et. al.

         Defendants.
   ___________________________________________/

        DEFENDANT REPÚBLICA BOLIVARIANA DE VENEZUELA'S RESPONSE IN
         OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL JURISDICTIONAL
         DISCOVERY, FOR CONTEMPT, AND FOR IMPOSITION OF SANCTIONS

          Defendant, República Bolivariana de Venezuela (the “Republic”), through the
   undersigned counsel, hereby files its response to Plaintiffs’ Motion to Compel Jurisdictional
   Discovery, for Contempt, and For Imposition of Sanctions (the “Motion for Sanctions”) [D.E.
   126], and in support, states as follows:
                                     BRIEF FACTUAL BACKGROUND
          1.      The Court entered a Scheduling Order [D.E. 121] on January 24, 2019 (the
   “Order”), setting the deadline to serve any written responses to jurisdictional discovery requests
   on March 8, 2019.
          2.      On February 6, 2019, Plaintiffs served their First Set of Discovery Requests (the
   “Requests”) for the jurisdictional phase of these proceedings.
          3.      Shortly thereafter, the Republic began its good faith effort to prepare its responses
   to Plaintiffs’ Requests.
          4.      On March 7, 2019, a day before the deadline for serving its responses, the
   Republic suffered a massive blackout, which affected the communications systems of the
   country and continued for days. There was no email or phone service.
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 2 of 8



           5.      In anticipation of not being able to meet the deadline, counsel for the Republic in
   good faith reached out to Plaintiffs’ counsel on March 8, 2019, requesting that Plaintiffs not
   object to a brief extension of time for the Republic to provide its responses.
           6.      As counsel for the Republic explained to Plaintiffs’ counsel, this event made it
   impossible for the Republic to submit its responses to the Requests as anticipated on March 8,
   2019. Due to the blackout, the undersigned counsel was not able obtain the authorization,
   approval, and signed responses to the Requests by the Order’s deadline.
           7.      In response, Plaintiffs opposed the Republic’s request for additional time without
   indicating any specific reasons.
           8.      Shortly after, Plaintiffs’ counsel sent an email warning counsel that it planned on
   filing a “Motion to Compel, for Contempt and for Sanctions in regards to the jurisdictional
   discovery…” and that the email constituted an “official meet and confer” under Local Rule 7.1.1
           9.      Unable to provide its written response, on March 8, 2019, the Republic requested
   a 7-day extension to provides its responses to the Requests [D.E. 125] by or before March 15,
   2019.
           10.     A day later, Plaintiffs filed their Response Opposing the Request for Extension of
   Time [D.E. 127] (the “Opposition”) as well as their Motion to Compel Jurisdictional Discovery,
   for Contempt, and for imposition of Sanctions [D.E. 126] (“Motion for Sanctions”).
           11.     As indicated in its Motion for Extension of Time, the Republic served its written
   responses to the Requests on March 15, 2019 [D.E. 131]. The Republic also served documents
   responsive to Plaintiffs’ First Request for Document Requests on March 22, 2019 as per the
   deadline set by this Court’s Order.
           12.     In its Motion for Sanctions, Plaintiffs fail to distinguish between the various
   Defendants, seeking to compel, sanction and hold in contempt equally all Defendants, without
   distinguishing the actions and responses of the Republic in relation to this Court’s Order.




   1
    It is at the very least questionable whether Plaintiffs’ complied with the good faith requirement to confer
   under Local Rule 7.1(a)(3). The very text of the email sent was not made in an effort to engage in a give
   and take exchange implicit in the act of meeting and conferring. It was a one-way missive filed on a
   Friday afternoon which failed to provide the Republic’s counsel with a reasonable opportunity to confer
   with client and respond. See, e.g., Royal Bahamian Association v. QBE Ins. Corp., 744 F. Supp. 2d 1297,
   1299-1300 (S.D. Fla. 2010).
                                                        2
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 3 of 8



                                        MEMORANDUM OF LAW
   I.     The Motion to Compel has no basis in law
          The Motion to Compel is devoid of any basis to seek to compel, sanction or hold in
   contempt the Republic. See D.E. 126. Plaintiffs have ignored the Republic’s actions and
   compliance with this Court’s Order. There is not a single case cited that would justify sanctions
   or holding the Republic in contempt under the circumstances of this case. On this basis alone, the
   Court should deny the Motion. Contrary to Plaintiffs’ assertion, the Republic does have a
   “reasonable excuse” for requesting additional time to comply with this Order and has not
   “whole-heartedly ignored Plaintiffs’ discovery requests” [D.E. 126, pp. 2-3]. Plaintiffs’ Motion
   for Sanctions is an additional example of another meritless request filed by Plaintiffs, which
   unnecessarily require expending the time and resources of this Court and the Republic.
          A.      There is no basis to compel the Republic to respond to Plaintiffs’
                  Interrogatories and Requests for Production

          While the Republic agrees that the Court has discretion to impose the terms of its
   scheduling orders, that discretion equally weighs in favor of granting reasonable, good faith
   requests for extension of time that comply with the requirements under the Federal Rules. As
   noted in the Republic’s Reply in Support of its Motion for Extension of Time, a district court
   enjoys wide discretion to grant an enlargement of time if the request is made within the deadline
   set by the court, and especially where good cause exists. See, e.g., Choi v. Chemical Bank, 939 F.
   Supp. 304, 309 (S.D.N.Y. 1996).
          Plaintiffs argue that the Republic’s Motion for Extension of Time is not “a place holder”
   that allows disregarding of the Order’s deadlines [D.E. 126, p. 4]. This argument fails on its face.
   Plaintiffs waived any objection to the Republic’s Motion for Extension of Time since Plaintiffs
   failed to address any reasons for opposing it in their Response in Opposition [D.E. 127]. As the
   Republic explained in its Motion for Extension of Time it became impossible for it to comply
   with the Order’s deadline due to the national blackout that had disrupted all power and
   communications systems in Venezuela. The lack of ability to communicate with the client meant
   that counsel was not able to obtain the required signatures and approval to file the responses to
   the discovery. It properly sought for good cause the extension of time before the expiration of the
   Order’s deadline [D.E. 125]. There is no evidence that the Republic improperly sought to extend
   the deadline, and Plaintiffs have failed to cite any reasons why a short seven (7) day extension

                                                    3
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 4 of 8



   “severely” prejudiced their position, especially when the Republic did indeed file its written
   discovery responses within that requested time period [D.E. 131].
          In addition, the Republic served its written responses to Plaintiffs’ Interrogatories and
   Requests for Production within the time period requested, leaving nothing to compel. For these
   reasons, the Court should dismiss Plaintiffs’ Motion to Compel.
          B.      There is no basis to deem admitted any of the Plaintiffs’ Requests for
                  Admissions

          Without citing to one case that would apply to these circumstances, Plaintiffs argue for a
   hardline application of Rule 36(a). Courts have generally declined to interpret Rule 36(a) as an
   automatic requirement that requests for admissions be deemed admitted once the expiration of
   the 30-day deadline has expired. See, e.g., Tequila Centinela, S.A. de C.v. v. Barcardi & Co. Ltd,
   247 F.R.D 198 (D.D.C. 2008) (citing Banks v. Office of the Senate Sergeant-at-Arms and
   Doorkeeper, 226 F.R.D. 113, 118 (D.D.C. 2005). In practice, requests for admissions have been
   deemed admitted only in cases where the receiving party has failed to act. In other words, where
   a party has failed to answer, object or request additional time to respond. See, e.g., Owner
   Operator Independent Driver Assoc. Inc. v. Comerica Bank, 615 F. Supp. 2d 692, 700 (S.D.
   Ohio 2009) reversed and remanded on other grounds. Even in those cases, courts have allowed
   withdrawal or amendment of admissions beyond the 30-day deadline. See, e.g., Pleasant v.
   Neesmith Timber Co, Inc., Case No. Cv- 408-192, 2009 WL 10676188, * 2 (S.D. Ga. July 31,
   2009). None of the circumstances here warrant the rigid application of Rule 36(a) that Plaintiffs
   request.
          The Republic moved in good faith and for good cause for an extension of time before the
   expiration of the time period in the Order as required by Fed. R. Civ. P. 6(b). As Rule 36(a)
   states, a shorter or longer time for responding may be…ordered by the court. See Fed. R. Civ. P.
   36(a)(3). The Motion for Extension of Time is currently pending, and there is no authority cited
   by Plaintiffs that justifies the relief they seek while the court has yet to rule on the Republic’s
   Motion for Extension of Time. This Court clearly has the power to allow additional time for a
   response to a request for admissions. See, e.g., 8 Charles Alan Wright, Arthur R. Miller, &
   Richard L. Marcus, Federal Practice and Procedure § 2257 & n. 9 (1994).
          In any event, Plaintiffs failed to state any grounds to oppose the Republic’s Motion for
   Extension of Time [D.E. 127], thereby waiving any right to request the relief it now seeks before


                                                   4
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 5 of 8



   this Court. In their Motion to Compel, Plaintiffs have equally failed to provide any reason why
   the Republic’s requests for admissions be deemed admitted in light of the Republic’s compliance
   with Rule 6(b) and its subsequent filing of the responses within the requested time frame.

          C.      There is no basis for this Court to waive any of the Republic’s objections to
                  Plaintiffs’ Discovery Requests

          Plaintiffs’ willful ignorance of the circumstances that apply in this case is even more
   apparent under this requested relief as the case law cited strongly supports the Republic’s
   position. As Plaintiffs’ cited case law states, it is only in the absence of a “an extension of time
   or good cause” that the failure to object within the time fixed by Rule 33 constitutes a waiver
   [D.E. 126, p. 6]. In other words, where there is good cause of excuse for the delay in response,
   waiver under Rule 33 does not apply. See, e.g., Rodriguez v. Dynamic Recovery Solutions, LLC,
   Case No. 14-cv-20933, 2014 WL 3767190 (S.D. Fla. Aug. 1, 2014).
          As explained in the Republic’s Reply in Support of its Motion for Extension of Time
   [D.E. 133], the blackout experienced by the Republic constituted good cause for its failure to
   delay the filing of its responses by seven (7) days. Until this Court rules on the Republic’s
   Motion for Extension of Time, the requested relief is premature. In any event, Plaintiffs waived
   any relief under Rule 33, by their own failure to state any grounds in opposition to the Republic’s
   Motion for Extension of Time [D.E. 127].
          D. There is no basis for holding the Republic in contempt of the Scheduling Order
          Plaintiffs have failed to show that there is “clear and convincing evidence that…the
   alleged violator had the ability to comply with the order” [D.E. 126, p. 6]. Plaintiffs alleged that
   the Republic should be held in contempt because “it appears that Venezuela has played no role of
   its own in attempting to respond to discovery” [D.E. 126, p. 7]. Plaintiffs have no basis for this
   assertion. As Plaintiffs were made aware before filing their Motion for Sanctions, counsel for the
   Republic was unable to get the signed responses back in time before the deadline due to the
   blackout that cut off power and communications in the country. The Republic had been in good
   faith working on the responses well before the deadline, unfortunately the blackout prevented the
   final review and signing of those responses before the expiration of the deadline. Those written
   responses were later provided within the time requested further demonstrating the Republic’s
   good faith efforts to comply with the Order. There is no clear and convincing evidence that


                                                    5
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 6 of 8



   suggests that the Republic could have otherwise complied with the Order under those
   circumstances. On this basis, this Court should deny the Motion to Compel.
          E. There is no basis to sanction the Republic to pay Plaintiffs’ attorney fees
          None of the circumstances surrounding the Republic’s actions warrant monetary
   sanctions under Rule 16(f)(2). As this Court has previously acknowledged, its power to impose
   sanctions, “must be exercised with restraint and discretion.” See, e.g., In re Sanctions Hearing:
   Remer, 2012 WL 12888409 * 7 (S.D. Fla. Dec. 20, 2012). Plaintiffs again ignore the
   circumstances of the Republic’s requested additional time to comply in order to justify the relief
   they seek. This Court has also previously found that Rule 16(f)(2) does not justify monetary
   sanctions where the court finds a “substantial justification” for an alleged failure to obey a
   scheduling order or whether “other circumstances make an award of expenses unjust.” Fed. R.
   Civ. P. 16(f)(2). Courts have found reason to impose sanctions where the disobedience of the
   order was willful and the party had full notice, but failed to provide any explanation for its
   failure to comply. See, e.g., Petrisch v. JPMorgan Chase, 789 F. Supp.2d 437, 455 (S.D.N.Y.
   2011); In re Sanctions Hearing: Remer, 12888409 * 7 (S.D. Fla. Dec. 20, 2012). None of these
   reasons are present here.
          As Plaintiffs’ own cited case law supports, sanctions are only justified, “if there is a
   pattern of delay or a deliberate refusal to comply with court orders or directly that justifies a
   sanction” [D.E. 126, p. 9, citing to Samaniego, 345 F.3d at 1284]. Plaintiffs have failed to even
   address the circumstances of the Republic’s request for additional time to comply with the Order.
   There is no pattern of delay or deliberate refusal present, and Plaintiffs have failed to show or
   state otherwise. Based on the above, there is absolutely no basis for the Plaintiffs’ requested
   sanctions against the Republic.
                                               CONCLUSION
          For all of the above reasons, the Republic respectfully requests that this Court deny the
   Plaintiffs’ Motion for Sanctions, grant the Republic’s Motion for Extension of Time [D.E. 125], 2
   and for all further relief that this Court deems just and proper.




   2
    A proposed order granting the Republic’s Motion for Extension of Time was submitted via e-mail on
   March 8, 2019 and was attached as Exhibit "A" to the Motion itself [D.E. 125].
                                                     6
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 7 of 8



   Dated: March 25, 2019
                                            Respectfully submitted,
                                            GST LLP
                                            Rodney Quinn Smith, Fla. Bar No. 59523
                                            e-mail: quinn.smith@gstllp.com
                                            Katherine Alena Sanoja, Fla. Bar No. 99137
                                            e-mail: katherine.sanoja@gstllp.com
                                            1111 Brickell Avenue, Suite 2715
                                            Miami, Florida 33131
                                            Telephone: (305) 856-7723
                                            Attorneys for Defendant, República
                                            Bolivariana de Venezuela

                                            By: /s/ Quinn Smith




                                        7
Case 1:14-cv-24414-KMW Document 142 Entered on FLSD Docket 03/25/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 25, 2019, I electronically filed the foregoing document
   with the Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing
   document is being served this date on all counsel of record or pro se parties on the Service List
   below in the manner specified, either via transmission of Notices of Electronic Filing generated
   by the CM/ECF system or in some other authorized manner for those counsel or parties who are
   not authorized to receive electronically Notices of Electronic Filing.

                                                         By: /s Katherine A. Sanoja

                                          SERVICE LIST

             Carmina R. Comparelli, et al. v. República Bolivariana de Venezuela, et al.
                               Case No.: 1:14-cv-24414-KMW
                                   Southern District of Florida

   Rodrigo S. Da Silva
   e-mail: rodrigo@rdasilvalaw.com
   Law Offices of Rodrigo S. Da Silva, P.A.
   1001 Brickell Bay Drive, 9th Floor
   Miami, FL 33131
   Tel..: (305) 615-1434
   Fax: (305) 615-1435

   Attorney for Plaintiffs, Carmina R. Comparelli,
   et al.

   Mark R. Cheskin
   e-mail: mark.cheskin@hoganlovells.com
   Richard C. Lorenzo
   e-mail: richard.lorenzo@hoganlovells.com
   Hogan Lovells US LLP
   600 Brickell Avenue, Suite 2700
   Miami, Florida 33131
   Tel.: (305) 459-6500
   Fax: (305) 459-6550

   Attorneys for Defendant, Petroquímica de
   Venezuela, S.A.




                                                     8
